 1   BRADLEY/GROMBACHER, LLP
     Marcus J. Bradley (SBN 174156)
 2   Kiley Lynn Grombacher (SBN 245960)
     Lirit Ariella King (SBN 252521)
 3   31365 Oak Crest Drive, Suite 240
     Westlake Village, California 91361
 4
     Telephone: (805) 270-7100
 5   Facsimile: (805) 270-7589
     mbradley@bradleygrombacher.com
 6   kgrombacher@bradleygrombacher.com
     lking@bradleygrombacher.com
 7

 8   Attorneys for Plaintiff, KEYHONA CAMPBELL, individually
     and on behalf of other individuals similarly situated
 9

10                             UNITED STATES DISTRICT COURT
11                           EASTERN DISTRICT OF CALIFORNIA
12

13   KEYHONA CAMPBELL, individually, and        CASE NO. 2:21−CV−00815−JAM−JDP
     on behalf of other individuals similarly
14   situated,                                  CLASS ACTION

15                      Plaintiff,
      v                                         ORDER GRANTING STIPULATION FOR
16                                              FILING OF FIRST AMENDED COMPLAINT
     HUFFMASTER MANAGEMENT INC., a
17   Michigan corporation; HUFFMASTER
     CRISIS RESPONSE, INC., a Michigan
18   corporation; and DOES 1-100, inclusive

19                       Defendants.            Complaint filed March 3, 2021
20                                              Removed to Federal Court: May 5, 2021

21

22

23

24

25

26

27

28


               ORDER GRANTING STIPULATION FOR FILING OF FIRST AMENDED COMPLAINT
 1                                                ORDER

 2          Upon consideration of the parties’ Stipulation for filing of First Amended Complaint, and good

 3   cause therefore appearing:

 4          IT IS HEREBY ORDERED that, pursuant to the parties’ Stipulation, Plaintiff may file her

 5   First Amended Complaint. Defendant will have thirty-five (35) days from the filing of the First

 6   Amended Complaint to file a response.

 7

 8          IT IS SO ORDERED.
 9

10

11   Dated: July 7, 2021                           /s/ John A. Mendez
                                                   THE HONORABLE JOHN A. MENDEZ
12                                                 UNITED STATES DISTRICT COURT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      1
                ORDER GRANTING STIPULATION FOR FILING OF FIRST AMENDED COMPLAINT
